        Case 1:20-cv-03676-AT-SN Document 43 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EMMANUEL A. ADIGUN,
                                      Plaintiff,            Docket No. 20-CV-3676 (AT) (SN)
                    -against-

ECMC, INTERNAL REVENUE SERVICE, SOCIAL                       NOTICE OF MOTION
SECURITY ADMINISTRATION, PREMIER CREDIT
OF N. AMERICA, NYS HIGHER EDUCATION
SERVICES, AND WACHOVIA EDUCATIONAL
SERVICES,

                                    Defendants.


       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

October 30, 2020, and all prior proceedings had herein, Defendant Premiere Credit of North

America, LLC (“Premiere Credit”), by its attorneys, Hinshaw & Culbertson LLP, will move this

Court at the United States Courthouse located at 500 Pearl Street, New York, New York 10007,

before the Honorable Analisa Torres, at a date and time to be determined by the Court, for an

Order pursuant to Rules 12(b)(5) and 12(b)(6) of the Federal Rules of Civil Procedure dismissing

Plaintiff Emmanuel A. Adigun’s Complaint in its entirety as against Premiere Credit, with

prejudice, and granting Defendant Premiere Credit such other and further relief as the Court

deems just and proper.

Dated: New York, New York
       October 30, 2020
                                                     HINSHAW & CULBERTSON LLP
                                                     Attorneys for Defendant
                                                     Premiere Credit of North America, LLC

                                                     By: s/ Samantha R. Millar
                                                         Samantha R. Millar, Esq.
                                                         Concepcion A. Montoya, Esq.
                                                         800 Third Avenue, 13th Floor
                                                         New York, New York 10022
                                                         Tel: (212) 471-6200




                                                                                1026085\306747325.v1
      Case 1:20-cv-03676-AT-SN Document 43 Filed 10/30/20 Page 2 of 2




TO:   VIA ECF
      Emmanuel A. Adigun
      Plaintiff Pro Se
      2605 Marolla Place
      Bronx, New York 10466

      Kenneth L. Baum, Esq.
      Attorney for Defendant ECMC
      167 Main Street
      Hackensack, NJ 07601
      Bergen County

      Joshua Evan Kahane
      Office of the U.S. Attorney
      Southern District of New York
      Attorney for Defendants
      Internal Revenue Service and
      Social Security Administration

      VIA FIRST-CLASS MAIL

      NYS Higher Education Services
      P.O. Box 3077
      Winston-Salem, NC 27102
      Forsyth County
      Defendant

      Wachovia Educational Services
      99 Washington Avenue, Room 1430
      Albany, NY 12255
      Albany County
      Defendant




                                        2
                                                               1026085\306747325.v1
